ORDER

PER CURIAM.
Ralph Gene Lilley appeals from the Final Award of the Labor and Industrial Relations Commission denying him workers compensation from the Second Injury Fund. We have reviewed the briefs of the parties and the record on appeal and conclude that the Final Award is supported by sufficient competent and substantial evidence and is not contrary to the weight of the evidence. Knisley v. Charleswood, Corp., 211 S.W.3d 629, 633 (Mo.App. E.D.2007). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).